 SHEETMETALWORKERS,LOCAL NO. 255SheetMetal Workers Local UnionNo.2 andBazilHall d/b/a Hall Refrigeration Sales and Serviceand Operating Engineers,LocalNo. 6-6A-6B.Case 17-CD-165March 1, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, ANDPENELLOpurposes of this proceeding, we find that Hall isengaged in interstate commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABORORGANIZATION INVOLVEDThe Parties stipulated, and we find, that the SheetMetalWorkers and the Operating Engineers arelabor organizations within the meaning of Section2(5) of the Act.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Bazil Hall d/b/a Hall Refrigera-tionSalesand Service, herein called Hall, onNovember 13, 1972, alleging that Sheet MetalWorkers Local Union No. 2, herein called SheetMetalWorkers, had violated Section 8(b)(4)(D) oftheAct by threatening, coercing, and restrainingHall with an object of forcing Hall to assign certainwork to employees represented by the Sheet MetalWorkers rather than to employees represented byOperating Engineers, Local No. 6-6A-6B, hereincalled Operating Engineers.Pursuant to notice, a hearing was held beforeHearing Officer John P. Hurley on December 4,1972.The Sheet Metal Workers, Hall, and theOperating Engineers appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. No briefs have beenfiled.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed. The Board has considered the entirerecord in this proceeding and makes the followingfindings:1.THE BUSINESSOF THE COMPANYHall is a sole proprietorship engaged in thebuilding and construction industry as an air-condi-tioning and refrigeration contractor operating from afacility located at 7420 Prospect, Kansas City,Missouri. In the course and conduct of his business,Hall annually purchases materials valued in excess of$50,000 directly from sources outside the State ofMissouri, and he annually performs services or sellsgoods valued in excess of $50,000 directly tocustomers located outside the State of Missouri. Inaccord with the stipulation of the parties for the202 NLRB No. 28III.THE DISPUTEA.BackgroundHall contracted with the Crown Center Hotelproject on June 15, 1972, to perform the work ofinstalling 20 walk-in freezers and coolers and therefrigeration' equipment therein.Hall commencedworking on the job in late October 1972 using hisemployees who were represented by the OperatingEngineers.About 10 o'clock on the morning of November 1,1972,Hall received a phone call from GeorgeSchmidt, a business representative of the Sheet MetalWorkers. Schmidt said that he believed the workbeing performed by Hall's employees belonged tomembers of the Sheet Metal Workers and he wantedtime to try and work out a solution to the problem.He asked if Hall would take his employees off the jobfor the day. Hall, as a personal favor to Schmidt,whom he had known for 20 years, complied with therequest.The following morning, November 2, 1972, Hallsent his employees back to work at the Crown Centerproject.Schmidtmet in his office with GeorgeCollins,business representative of the OperatingEngineers, that same morning in an attempt toresolve the dispute. They telephoned Hall at approxi-mately 10 a.m. Schmidt stated his demand that thework be assigned to employees represented by theSheetMetal Workers, specifying that he was claim-ing only the erection of the walk-in coolers andfreezers.Hall proposed that they settle the dispute byusing a composite crew on the erection work.Schmidt replied that he could not agreeunless acomposite crew would also be used on the work ofinstalling the refrigeration equipment and that Hallwould sign an agreement with the Sheet MetalWorkers. Hall refused. According to Hall, Schmidtsaid he would close the job down, throw up a picket,and see that Hall did not get any more work from thekitchen equipment companies, with which Hall hadcontracted for this type of work. Hall asked if thiswas a threat, and Schmidt replied that it was not but 56DECISIONSOF NATIONALLABOR RELATIONS BOARDthatHall could take it any way he wanted to.Schmidt denied making any threatening remarks toHall in this phone conversation.Collins could notrecallSchmidt making any remark about closingdown the job and picketing,but he did recallSchmidt'sremark about the kitchen equipmentcompanies and Hall'sasking if it was a threat.Collins also testified that after the telephone conver-sationSchmidt told him that the Sheet MetalWorkers would picket and close down the job.On November3, 1972,Hall was told by a CrownCenter representative to take his employees off thejob because the latter feared a strike at the project bythe Sheet Metal Workers if Hall continued working.Hall withdrew from the job,but returned to work atthe project on November27, 1972,and was continu-ing to work there at the time of the hearing. Therewas no picketing at the project in relation to thisdispute.B.Work in DisputeThe disputed work consists of the erection ofprefabricated walk-in coolers and walk-in freezers attheCrown Center Hotel project located at MainStreet and Pershing Road, KansasCity,Missouri.The work in dispute does not include the installationof refrigeration equipment.When Hall proposedusing a composite crew on the erection work,Schmidt responded that he wanted a composite crewon the refrigeration work as well. However, it isapparent from the record that Schmidt, in effect, wasmerely asserting his claim forallthe erection work.At the hearing the Sheet Metal Workers contendedthat it did not claim the installation of the refrigera-tion equipment in the coolers and freezers.C.Contentions of the PartiesAlthough no briefs were filed, the Sheet MetalWorkers presented evidence at the hearing that itsmembers had erected virtually identical coolers andfreezers, that industry practice in the area has been touse sheetmetal workers for this type of work, andthat sheetmetal workers possess special skills neces-sary for correcting defects, modifying prefabricatedparts, and doing finishing work.Hall presented evidence that it assigned the work inaccord with its collective-bargaining agreement withtheOperating Engineers, that the Operating Engi-neers is the certified representative of its employees,that the erection of coolers and freezers involves skillpossessed by its employees since erection of coolersand freezers often involves simultaneous installationiN L R BvRadioand Television Broadcast EngineersUnion,Local1212, International Brotherhoodof ElectricalWorkers,AFL-CIO [Columbiaof refrigeration equipment, and that the assignmentis consistent with its longstanding practice.The Operating Engineers contentions appear to bethe same as Hall's.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated andthat there is no agreed-upon method for voluntaryadjustment of the dispute. As to the latter, the recorddoes not show the existence of any private means ofadjusting the dispute, and efforts between therepresentativesof the two locals to resolve thedispute were unsuccessful.As indicated above, the Sheet MetalWorkersrepresentative demanded that the work in dispute beassigned to employees represented by the SheetMetal Workers rather than to Hall's employees, whowere represented by the Operating Engineers. Al-though a mere demand for the reassignment of workisnot unlawful, it may become so if accompanied bythreats, picketing, work stoppages, or other coercion.The record herein contains evidence that the SheetMetalWorkers representative threatened to picket,to close down the job, and to see that Hall would getno more business from certain contractors. Accord-ingly, and without ruling on the credibility of thetestimony in issue, we are satisfied that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeis properly before us for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work aftergiving due consideration to various relevant factors.'1.Collective-bargaining agreementsThe Sheet Metal Workers introduced no collective-bargaining agreements. However, it did introduceinto the record a copy of its constitution whichcontains a trade jurisdiction clause purporting tocover the type of work in dispute. On the other hand,Hall, throughmembership in the Heating andCoolingContractorsAssociation, is party to acollective-bargaining agreement with the OperatingEngineers.The contract introduced into evidenceexpired on June 1, 1972. Apparently, a new agree-ment had been reached but not yet executed, andHall and other members of the Association had beenBroadcastingSystem].364 U S 573 SHEETMETALWORKERS,LOCAL NO. 257applying the terms of the old contract since June 1,1972, by an oral understanding with the Union. Therecognition clause of that contract reads in pertinentpart:The Company recognizes the Union as the solecollective bargaining agency for all its employeesengaged in new construction, repair and mainte-nance of refrigeration . . . units or appli-ances. . . .On March 19, 1956, the Operating Engineers wascertified by the Board as the exclusive bargainingrepresentative of all service and installation engineersemployed by members of the Heating and CoolingContractors Association, of which Hall was then andisnow a member (Case 17-RC-2006). Since theOperating Engineers is the certified representative ofHall's employees and Hall, by virtue of its contractwith the Operating Engineers, has assigned the workin dispute to its employees, we find that these factorsfavor our awarding the work in question to engi-neers.2.Employer, area, and industry practiceEvidence introduced at the hearing concerningarea and industry practice is inconclusive as therecord indicates the use of employees represented byboth the Operating Engineers and Sheet MetalWorkers, as well as other crafts, to perform worksimilar to that in dispute. Although there is evidencethat the erection of nonprefabricated metal coolershas traditionally been performed by sheetmetalworkers, there is also evidence that Hall has beenusing engineers to erect prefabricated coolers andfreezers for 20 years. Hall's assignment of thedisputedwork is in accord with its longstandingpractice and favors awarding the work to engineers.3.Skills and efficiency of operationThe record shows that significant skills are requiredto erect prefabricated coolers and freezers. The SheetMetal Workers introduced evidence to show that itsapprenticeshipprogram covered the erection ofprefabricated coolers and freezers and that specialskillspossessed by its members were necessary.Occasionally the prefabricated panels will be thewrong size and need to be cut, changes will have tobe made to accomodate certain obstacles such asbeams, or modifications will have to be made forspecial uses. Furthermore, sheetmetal workers canperform finishing work, i.e., construction of metalpanels to fit from the top of a cooler to the ceiling ofthe room.Hall presented testimony that in some instances therefrigerationsystemwould have to be erectedsimultaneously with a prefabricated box. Hall hasbeen in business for 20 years using operatingengineers and guarantees his work. In the event thata panel is the incorrect size Hall orders a replacementfrom the manufacturer. Hall's employees do not dothe finishing work, and if a contract includes it, Hallsubcontracts the work out.Although relative skills appear to be a neutralfactor, certain facts show that efficiency of operationfavors awarding the work in dispute to employeesrepresented by the operating engineers. In thisregard, the contract for the work giving rise to thedispute does not include finishing, and Hall, by usinghis own employees, avoids fragmentizing the workand achieves a greater efficiency of operation.ConclusionsUpon the entire record, and after full considerationof all relevant factors here involved, we believe thatemployees represented by the Operating Engineersare entitled to perform the work in dispute. Thisaward is supported especially by Hall's assignment ofthework to its employees represented by theOperating Engineers, the fact that such assignment isconsistent with Hall's past practice and collective-bargaining relationship, and the fact that the Operat-ing Engineers is the certified bargaining agent forHall's employees. In addition, efficiency of operationtends to favor such award. In making this award, weare assigning the work to employees represented bythe Operating Engineers rather than to that organiza-tion itself or its members. Our present determinationis limited to the particular dispute which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees represented by Operating Engi-neers, Local No. 6-6A-6B, are entitled to performthe work of erecting prefabricated walk-in coolersand freezers at the Crown Center Hotel project atMain Street and Pershing Road, Kansas City,Missouri.2.Sheet Metal Workers Local Union No. 2 is notentitled by means proscribed by Section 8(b)(4)(D)of the Act to force or requireBazilHall d/b/a HallRefrigeration Sales and Service to assign the abovework to its members or employees whom it repre-sents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal Workers 58DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No. 2 shall notify the Regional DirectorSection 8(b)(4)(D) of the Act, to assignthe work infor Region 17, in writing, whether it will refrain fromdisputeinamanner inconsistentwith the aboveforcing or requiring Bazil Hall d/b/a Hall Refrigera-determination.tion Sales and Service, by means proscribed by